Citation Nr: 0324018	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  96-18 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
consisting of dermatitis and eczema.

2.  Entitlement to service connection for a skin disorder 
diagnosed as mycosis fungoides.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.

This case was most recently before the Board of Veterans' 
Appeals (Board) in April 1999, at which time entitlement to 
service connection for a psychiatric disorder was denied.  In 
addition, the issues of the veteran's entitlement to service 
connection for a skin disorder diagnosed as mycosis 
fungoides, as well as whether new and material evidence had 
been submitted to reopen a previously denied claim of 
entitlement to service connection for a skin disorder 
consisting of dermatitis and eczema, were remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, for additional development.  Following 
the completion of the requested actions, the case was 
returned to the Board for further review.

It is noteworthy that the issue of the veteran's entitlement 
to service connection for a skin disorder involving 
dermatitis and eczema was most recently certified to the 
Board for consideration on the basis of whether new and 
material evidence has been presented to reopen a previously 
denied claim.  As finality did not attach to any prior rating 
decisions denying such issue, for reasons set forth in detail 
below, de novo consideration is in order and, as such, the 
issue listed on the title page has been restyled.


FINDINGS OF FACT

1.  Rating actions of November 1953, February 1954, and 
September 1982 denying entitlement to service connection for 
a skin disorder, to include dermatitis and eczema, are not 
final due to due process deficiencies in providing adequate 
notice.

2.  Based on de novo review of the claim, the veteran's 
eczema unequivocally existed prior to his entrance onto 
active duty and did not undergo an increase in severity in 
service beyond its normal progress.

3.  Inservice, provisional diagnoses of atropic dermatitis 
and neurodermatitis were replaced with diagnoses of a 
schizoid personality and an emotional instability reaction; 
postservice medical data indicate that the veteran was 
treated for dermatitis, beginning in the early 1980s, but 
this data does not link dermatitis to his period of military 
service or any event thereof.

4.  Mycosis fungoides was not shown in service or within the 
one-year period following the veteran's discharge from 
service in May 1953, and competent medical evidence has not 
been presented linking any skin disability involving mycosis 
fungoides to his military service or any event thereof.


CONCLUSIONS OF LAW

1.  The RO's decisions of November 1953, February 1954, and 
September 1982, denying entitlement to service connection for 
a skin disorder consisting of dermatitis and eczema, are not 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2002).

2.  Eczema clearly and unmistakably preexisted service and 
was not aggravated thereby.  38 U.S.C.A. §§ 1110, 1111, 1153, 
1154, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306, 3.326 (2002).

3.  Dermatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).

4.  A skin disorder diagnosed as mycosis fungoides was not 
incurred or aggravated by service, nor may a malignant tumor 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1154, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded most recently by 
the Board to the RO in April 1999 for adjudication of the 
issues on appeal.  The actions sought by the Board have been 
completed in full, and the veteran, does not contend 
otherwise.  Thus, the absence of any Stegall violation 
permits the Board to address the merits of the issues 
presented on appeal.

It is also noteworthy that, while this appeal was pending, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), was signed into 
law.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and VA issued 
regulations implementing the VCAA; specifically, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  The VCAA and the 
implementing regulations are applicable to the issues in 
question.  

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the veteran has been advised of the 
evidence needed to substantiate his claims for service 
connection, although it is evident that the RO developed the 
claim for service connection for dermatitis and eczema on the 
basis of whether new and material evidence had been presented 
to reopen a previously denied claim therefor.  Because of 
notice problems relating to each of the denials entered in 
1952, 1954, and 1982, the Board finds that finality does not 
attach to those decisions and affords de novo review of such 
matter.  Given that a more expansive review is herein 
afforded, no prejudice to the veteran is found to result, and 
inasmuch as he has been advised of the requirements for 
service connection for a skin disorder consisting of 
dermatitis and eczema and has advanced argument in support of 
that entitlement, the duty to advise him of the evidence 
needed to support his claim is found to have been met.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Also in this case, VA notified the veteran by a letter, dated 
in February 2003, that VA would obtain all relevant evidence 
in the custody of a Federal department or agency.  He was 
also notified that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or provide 
a properly executed release so that VA could request the 
records for him.  A response to the February 2003 letter was 
received and additional records were made a part of the 
record as a result of the veteran's submission of an 
authorization to obtain records from the Memorial Sloan 
Kettering Cancer Center and the RO's efforts to obtain same.  
In addition, records of treatment prepared at the Brooklyn VA 
Medical Center were also obtained and added to the claims 
file.  As such, the duty to notify the veteran has been 
fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A ; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, as are records of 
treatment from all identified VA and non-VA sources, as set 
forth in the previous paragraph.  To the extent that the 
veteran has provided authorizations, his private medical 
records were obtained.   There is no indication that other 
Federal department or agency records exist that should be 
requested.   The veteran was notified that if it was 
determined that there was a need for a VA examination, one 
would be provided to him, although it is apparent that the RO 
concluded that no need existed for a VA examination and the 
Board concurs.  The veteran was asked to advise VA if there 
was any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case and the VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Finality of Rating Decisions Effectuated in November 1953, 
February 1954, and September 1982

Rating decisions were entered by the RO in November 1953, 
February 1954, and September 1982, in part, denying 
entitlement to service connection for a skin disorder, to 
include dermatitis and eczema.  In light of the veteran's 
submission of claim to reopen for service connection for 
dermatitis and eczema in 1993, consideration must be afforded 
the question of whether the prior rating decisions are final.  

The initial denial in November 1953 was entered on the basis 
of a failure to prosecute his claim, with the RO finding that 
the veteran failed to report for a VA medical examination.  
The available record does not, however, show that the veteran 
was ever properly advised at his then address of record when 
he was to appear for a VA examination.  By its rating 
decision of February 1954, the RO again denied entitlement to 
service connection for a skin disorder, but the record is 
devoid of evidence that the veteran was ever notified of the 
action taken.  Finally, entitlement to service connection for 
a skin disorder involving dermatitis and eczema was denied in 
September 1982.  While the record includes a copy of a 
September 1982 denial letter informing the appellant of the 
action taken, that letter does not indicate that he was 
informed of his appellate rights.  In light of the foregoing 
the noted deficiencies bar the attachment of finality to 
these rating decisions.  In the absence of a final denial, 
the issue of the veteran's entitlement to service connection 
for a skin disorder consisting of dermatitis and eczema will 
be reviewed de novo.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

Service Connection for a Skin Disorder Involving Dermatitis 
and Eczema

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty while in 
active military service.  38 U.S.C.A. § 1110.  Where a 
veteran served 90 days of more during a period of war, and a 
chronic disease, such as a malignant tumor, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

Service department records denote the veteran's engagement in 
combat with the enemy during the Korean War.  As such, the 
provisions of 38 U.S.C.A. § 1154 are for application in this 
matter.  

In Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996), it 
was held that 38 U.S.C.A. § 1154(b) sets out a three-step 
test:  First, it must be determined if a veteran has 
submitted satisfactory lay or other evidence of service 
incurrence of an injury; second, to decide if such evidence 
is satisfactory, it must be determined if the evidence 
proffered is consistent with the circumstances, conditions, 
or hardships of the service; and, third, if steps one and two 
are satisfied, the veteran gains a rebuttable factual 
presumption of "service-connection," which can only be upset 
by clear and convincing evidence to the contrary supplied by 
the Government.  Notably, however, 38 U.S.C.A. § 1154(b) does 
not constitute a substitute for evidence of current 
disablement or a causal nexus between a combat injury and 
current disability.  In this instance, the veteran does not 
aver that he sustained an injury in combat which resulted in 
either the service incurrence or aggravation of a skin 
disorder involving dermatitis or eczema.

Regarding dermatitis, dermatitis was not shown at his 
February 1951 preinduction medical examination, and the 
record does not otherwise indicate that dermatitis clearly 
and unmistakably preexisted the veteran's entrance onto 
active duty in May 1951.  See 38 U.S.C.A. § 1111.  

Service medical records reflect that the veteran was 
hospitalized in June 1952 for complaints of constant itching 
of the body and legs.  Despite physical examination findings 
that there was no disability, the initial dermatological 
diagnoses included atopic dermatitis and neurodermatitis.  
Thereafter, however, the diagnoses were a schizoid 
personality and an emotional instability reaction.  Further 
hospital care was required in August 1952, with the admission 
diagnosis being that of tinea corporis.  Subsequent 
examination and testing yielded diagnoses of tinea glabrosa 
and dermatophytosis.  

A May 1953 separation evaluation showed the veteran's skin to 
be normal, although various skin complaints were reported at 
that time.  Thereafter, no clinical showing of dermatitis is 
made until 1981, when it was medically determined that 
manifest skin lesions were most likely the result of a 
recurrence of mycosis fungoides, although the possibility of 
dermatitis was set forth.  Diagnoses of various forms of 
dermatitis followed in the years thereafter, including that 
of contact, allergic, and radiation types, with radiation 
dermatitis being attributed to electron beam therapy from the 
late 1970s for management of his mycosis fungoides.  

The foregoing indicates that the presence of dermatitis of 
the veteran was not confirmed in service or for many years 
following his discharge from service.  When first identified, 
it was in part attributed to radiation treatment received for 
mycosis fungoides.  Its presence in various forms is 
subsequently documented, albeit without any identified 
relationship to the veteran's period of active duty.  It, 
too, is significant that there is absent from the record any 
finding or opinion from a medical professional that the 
veteran's dermatitis had its onset in service or is otherwise 
related to his period of military service or any event 
thereof.  In the absence of credible evidence of the in-
service incurrence or aggravation of dermatitis, denial of 
service connection for a skin disorder of dermatitis is in 
order.

As for eczema, the record reflects that the veteran was 
treated prior to service in 1950 for eczema of the face, 
chin, and ears, despite there being no notation thereof on a 
preinduction medical evaluation in February 1951.  There is 
also a showing in service medical records, beginning in June 
1951, that the veteran had chronic eczema.  The attending 
medical professional indicated that this disorder existed 
prior to service.  Finally, in a certificate received from 
Louis C. Hargin, M.D., the veteran was noted to have received 
treatment for eczema between August and October 1950.  On the 
basis of the foregoing, it is determined that although the 
veteran is entitled to a presumption of soundness at service 
entrance regarding eczema, there is presented competent 
evidence that eczema clearly and unmistakably preexisted 
service, so as to rebut the aforementioned presumption.  See 
38 U.S.C.A. § 1111.  

As to whether the preexisting eczema was aggravated by 
service, entries in service medical records indicate that the 
veteran was treated or referred for dermatological care in 
June 1952 for eczema on three occasions.  He was not 
thereafter seen or treated for eczema throughout the 
remainder of his period of active duty.  Postservice it was 
not until 1997 that the possibility was raised that scalp 
eczema was present, as an alternate diagnosis of a recurrence 
of mycosis fungoides.  Other medical findings indicating the 
presence of eczema are revealed by the record in 1998 and in 
years subsequent.  Absent, however, is any finding or opinion 
from a medical professional demonstrating that the veteran's 
preexisting eczema increased in severity in-service as would 
trigger the presumption of aggravation.  As aggravation of 
the preexisting eczema is not indicated by the record, a 
preponderance of the evidence is against the claim in 
question and denial of service connection for eczema is 
therefore warranted.  

In terms of 38 U.S.C.A. § 1154 and Collette, it cannot be 
concluded that the veteran has submitted satisfactory lay or 
other evidence of as to the service incurrence or aggravation 
of dermatitis or eczema, as applicable.  While the veteran is 
competent to testify as to his participation in combat 
activities, he does not allege in this instance that any 
injury suffered in combat led to the incurrence or 
aggravation of either entity in question.  Likewise, the 
veteran does not have the requisite medical knowledge or 
training to offer an opinion as to the etiology of any 
existing dermatitis or eczema.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Any such opinion concerning 
medical diagnosis or etiology is not competent evidence.  

Service Connection for a Skin Disorder Diagnosed as Mycosis 
Fungoides

In this instance, while service medical records identify 
various skin complaints and findings, a diagnosis of mycosis 
fungoides was not entered in-service.  Further, there is no 
evidence of a malignant tumor involving mycosis fungoides 
within the one-year period following his discharge from 
service in May 1953.  Rather, the existence of mycosis 
fungoides was initially shown in the late 1970s, following 
which the veteran underwent various forms of treatment.  
However, no medical professional has offered findings or 
opinions linking mycosis fungoides to the appellant's period 
of active duty or any skin disturbance or other event 
occurring therein.  Only the veteran, who does not have the 
requisite medical knowledge or background to offer a 
competent medical opinion, associates his existing mycosis 
fungoides or residuals thereof to his period of military 
service.  Espiritu.  No basis is otherwise presented in this 
case for a grant of the benefit sought under the provisions 
of 38 U.S.C.A. § 1154, as the veteran does not contend that 
combat injury led to the onset of his mycosis fungoides and 
the evidence clearly points to its postservice onset, without 
any traceable link to service or any event thereof.  

As the preponderance of the evidence is against entitlement 
to service connection for mycosis fungoides, the benefit of 
the doubt rule is not for application in this instance.  

The benefits sought on appeal are denied.



ORDER

Service connection for a skin disorder, to include 
dermatitis, eczema and mycosis fungoides, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

